Exhibit 10.1

 



CERTIFICATE OF RESOLUTION

of

FIRST COMMUNITY BANCSHARES, INC.

 

The undersigned hereby certifies that the following is a true and correct copy
of the resolution duly adopted by the Board of Directors of First Community,
Bancshares, Inc., a Nevada corporation (hereafter referred to as “Employer” or
“Corporation”), at a meeting duly called and held on the 24th day of January,
2017, and that said resolutions are now in full force.

 

WHEREAS, the Board previously approved and adopted a nonqualified plan known as
the First Community Bancshares, Inc. and Affiliates Executive Retention Plan
(hereinafter referred to as the “Plan”); and

 

WHEREAS, currently, eligibility for participation in the plan requires that an
employee be highly compensated, as that terms is defined in ERISA Sections
201(2), 301(a)(2), and 401(a)(1), or a member of senior management; and

 

WHEREAS, the Employer desires to amend the Plan to change the definition of an
Eligible Employee to more accurately define the type of employee who the Board
believes should be eligible for inclusion in the Plan based on the interests of
the Corporation;

 

WHEREAS, the Employer also desires to amend the Plan to clarify the intention of
the Corporation regarding the calculation of Years of Benefit Service, as
defined in the Plan; specifically, the Board has determined that it is in the
best interest of the Corporation that, for vesting purposes, participants should
only be credited for those Years of Service, as defined in the Plan, occurring
after the date the participant becomes an Eligible Employee, as that term is
being redefined in the Plan.

 

WHEREAS, a draft amendment to the Plan has been prepared to amend the definition
of Eligible Employee and to add the clarifying language regarding the
calculation of Years of Benefit Service and a draft form of such amendment
(“Amendment # 4”), as set forth in Exhibit A to this Resolution.

 

NOW, THEREFORE, BE IT RESOLVED:

 

1.      The appropriate officers of the Corporation are hereby authorized to
make necessary non-substantive modifications to the attached draft amendment
based on the direction of counsel to ensure that such amendment, when finalized,
amends the Plan to redefine Eligible Employee to include any employee whom the
Compensation and Retirement Committee, at the recommendation of executive
management, has determined to have a level of skill and knowledge that make that
employee’s value to the Corporation of such significance that additional
retention efforts by the Corporation are prudent and/or who’s skills and
knowledge render them extremely costly, time consuming, and difficult to
replace.

 



 

 

 

2.      The appropriate officers of the Corporation are further authorized to
take appropriate actions to amend the Plan to clarify that Years of Benefit
Service shall only include those Years of Service during which a participant was
an Eligible Employee.

 

3.      Once counsel confirms that such Amendment # 4 is in final form, William
P. Stafford, II, Chairman and Chief Executive Officer, is directed to execute
the same pursuant to the authority delegated to him by the Compensation and
Retirement Committee in its capacity as Plan Administrator.

 

4.      The appropriate officers of the Corporation are further authorized to
file any required disclosures, including if necessary, a FORM 8-K to disclose
adoption of “Amendment # 4” once finalized and executed.

 

5.      These actions do not in any manner serve, and it is not the intent of
the Board or the Corporation, to amend or modify the Plan document in any other
manner.

 

6.      The Secretary of the Corporation is hereby authorized, empowered and
directed to file a copy of these Resolutions with the minutes of proceedings of
the Board of Directors of the Corporation.

 

7.      No further actions are hereby taken or contemplated.

 

IN WITNESS WHEREOF, I, the undersigned Secretary of the Corporation, have
hereunto subscribed my name and affixed the seal of the Corporation this the
24th day of January, 2017.

 

 

 

SEAL

 

 

_____________________________________________

Secretary

 

 

 

 

 

Amendment # 4

 

First Community Bancshares, Inc. and Affiliates

Executive Retention Plan

 

This Amendment to the First Community Bancshares, Inc. and Affiliates Executive
Retention Plan as amended and restated effective January 1, 2005 (hereinafter
referred to as the “Plan”), by First Community Bancshares, Inc., a Nevada
corporation (hereafter referred to as the “Corporation” or the “Employer”), is
made effective February 28, 2017.

 

WITNESSETH

 

WHEREAS, the Employer previously adopted the Plan to provide nonqualified
benefits to a select group of management and highly compensated employees; and

 

WHEREAS, the Employer desires to amend the Plan to change the definition of an
Eligible Employee to more accurately define the type of employee who the Board
believes should be eligible for inclusion in the Plan based on the interests of
the Corporation;

 

WHEREAS, the Employer further desires to amend the Plan to clarify its intention
regarding the calculation of Years of Benefit Service and, specifically, to
limit the Years of Service participants are credited with to those occurring
after the date the participant becomes an Eligible Employee.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

A new Section 1.19 is added as follows:

 

1.19Eligible Employee shall mean an Employee who has demonstrated a level of
skill and knowledge of such value to the Corporation that additional retention
efforts are prudent and/or which renders the Employee extremely costly, time
consuming, and difficult to replace. Following recommendation by the Chief
Executive Officer of the Employer, the determination of whether an Employee is
an Eligible Employee and the date upon which such designation was warranted is
in the sole discretion of the Compensation and Retirement Committee.

 

A new Section 9.5 is added as follows:

 

1.35 (b)Years of Benefit Service shall mean all of a Participant’s Years of
Service as an Employee, beginning on the date upon which they became an Eligible
Employee, even if such years occurred prior to the adoption of this Plan.
However, notwithstanding the provisions of this Section 1.35, if a Participant
retires or has a Break-in-Service and shall have received payment for all of his
vested Accrued Benefit under the Plan, or the Actuarial Equivalent thereof, and
shall subsequently re-enter service, service prior to such retirement or
Break-in-Service shall be disregarded for the purpose of determining Years of
Benefit Service.

 

This Amendment is adopted on this ____ day of _____, 2017.

 



  First Community Bancshares, Inc.          
By:  ________________________________

 



 

 